DETAILED ACTION
Status of the Claims
1.	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8, 12, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Althaus et al. (US 2006/0207891) in view of Li et al. (Lab Chip, 2014, 2565-2575).

Claims 1 and 13.  Althaus et al. teach a microfluidic test strip or cartridge (microfluidic network 110; see Fig 1) in a biological sample [0094] comprising: 
a collection zone (sample input 150), 
an isolation zone (enrichment module 156), 
a lysis zone (lysing module 160), 
a reagent mixing zone (mixing module 166), and 
a sensing zone (detection module 162) (see Fig 1 and [0092][0094]). 
wherein the microfluidic test strip or cartridge is configured so that a blood sample passes from one zone to another by capillary action and/or microfluidic pump (an actuator such as gas pressure is used to pump the sample from one module to the next; [0095]).
Althaus et al. teach the enrichment module received a biological sample and prepares an enriched sample having a greater concentration of the biological particles [0094] but do not teach the enrichment module is for isolating red blood cells and comprises a filtration system configured to separate red blood cells from plasma, and the filtration system comprises (i) a series of filters that retains red blood cells and remove plasma and blood cell components ranging in diameter from 9 to 30 pm and 0.1 to <4 pm or (ii) a cross-flow filtration system that separates red blood cells from whole blood.  
	However, Li et al. teach a microfluidic cell for processing whole blood to sort out red blood cells using cross-flow filtration system (see abstract and Fig 1) and microfluidic cell could be integrated with downstream microfluidic channel to achieve highly integrated blood-on-a chip analysis (page 2566, col. 2, paragraph 2). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Li et al. teachings to modify the enrichment module of Althaus et al. to include cross-flow filtration system such that enrichment module is configured of isolating RBC from biological sample such as blood sample to achieve blood-on-chip analysis device. 

The preamble reciting “for measuring the activity of thiopurine S-methyltransferase (TPMT)” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 

Claim 8, the sensing zone comprises an electrochemical sensing system (electrodes are present in the detection module for detection; [0097]).  

Claim 12, Althaus et al. teach a series of micropumps that can drive blood when present in the strip or cartridge through the filtration system, the lysis zone, the reagent mixing zone and to the sensing zone (flow of sample/blood from the collection zone through filtration system to the sensing zone by gas pressure actuator [0095]).  

Claim 16,  Althaus et al. teach a device for measuring the activity of thiopurine S-methyltransferase (TPMT) in a biological fluid (see rejection of claim 1 above) comprising: 
a meter comprising a display, a signal processor, and a memory card, and the test strip or cartridge of claim 1 (electrochemical detection system comprised of microfluidic device and processor and the processor is configured to process signals [0058] and display the results and stored in memory; see Figs 10-12), wherein the device has temperature controlled compartment for the sensing zone (the detection module is associated with heat source to keep temperature above or below melting point [0106][0034]).  

Claim 17, the sensing zone is operatively connected to the processor and the display (a processor receives signals for processing and to display [0058]).  

Claim(s) 2, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Althaus and Li et al. as applied to claim 1 above, and further in view of Handique et al. (US 2013/0071851).
Claim 2. Modified Althaus et al. teach flow of sample/blood from the collection zone through filtration system to the sensing zone by gas pressure [0095] but do not teach it is driven by capillary forces. However, Handique et al. teach similar microfluidic device to Althaus et al.  for biological sample comprising sample input module, enrichment module, lysing module, mixing module and detection module (see Fig 3) and sample is passed through the modules by capillary action [0102]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Handique et al. teachings to modify the way sample moves through the device of Althaus et al. via capillary action as it was alternative to moving fluids through the actuator.

Claims 10 and 11. Althaus in view of Handique et al. teach the sensing zone could comprise of an optical detection system alternative to electrochemical system to detect change in fluorescence spectra (see Handique, [0098]).  


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Althaus and Li et al. as applied to claim 1 above, and further in view of Parthasarathy et al. (US 2010/0129878).
Claims 3-5, modify Althaus et al. teach lysing module releases intra-particle material from the biological particles i.e. RBC [0094] but do not explicitly teach a cell lysing agent selected from the group consisting of a detergent, an ammonium salt, and a combination thereof, wherein the lysing agent is a detergent selected from the group consisting of Triton X-100, Triton X-114, NP-40, Brij-35, Brij-58, Tween 20, Tween 80, octyl glucoside, octyl thioglucoside, sodium dodecyl sulfate (SDS), 3-[(3- cholamidopropyl)dimethylammonio]-I-propanesulfonate (CHAPS), and 3-(3- cholamidopropyl)dimethylammonio]-2-hydroxv- I -propanesulfonate (CHAPSO) or the Ivsing agent comprises an ammonium salt having the chemical formula RIN'(R2)3 X- where R, and R2 are independently H or an alkyl group of 4 to 18 carbon atoms, and X is selected from the group consisting of chloride. bromide, fluoride, acetate, and phosphate.  
	However, Parthasarathy et al. teach surfactants can be used for lysing cells to release nucleic acid using such as Tween 20 or quaternary ammonium salts [0099][0097]. Therefore, it would have been obvious to use lysing agents of Parthasarathy et al. to lyse the RBC cells of Althaus because they are routine and conventional agents known in the art. 

Claim(s) 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Althaus and Li et al. as applied to claim 1 above, and further in view of Marz et al. (Anal Bioanal Chem 2011, 2755-2761) and as evidenced by Shpigun et al. (Electroanalysis, 2018, 2356-2365).
Claim 6 and 7, modify Althaus et al. teach the reagent mixing module mixes the released intra-particle material with reagent material [0094] but do not teach the reagent comprises a mercaptopurine compound or S-adenosyl-L-methionine wherein the mercaptopurine compound is 6-mercaptopurine or 6-thioguanine.  
	However, Marz et al. teach lab-on-a chip device for determining enzymatic activity of thiopurine S-methyl transferase (TPMT) in lysed red blood cell by mixing the lysate with 6-mercapopurine compound to determine an optimum dosage that could be given to each patient and avoid serious toxicity with the mercaptopurine treatment (abstract and Sample Preparation section). 
	Therefore, it would have been obvious to one of ordinary skill in the art that the microfluidic network of Althaus could be configured to measure activity of TPMT in RBC by mixing with 6-mercaptopurine reagent as taught by Marz et al. in order to optimize dosage that could be given to leukemia patients and avoid serious toxicity with the mercaptopurine treatment.

Claim 9, Althaus et al. teach the electrochemical sensing system measures change in concentration of one or more analytes [0045] and combined teaching of Althaus and Marz, the electrochemical sensing system is capable of detecting mercaptopurine compound as evidenced by Shpigun et al. (abstract). 


Claim 14: The test strip or cartridge of claim 1. further comprising a filter between the lysis zone and the reagent mixing zone to separate red blood cell lysate from intact white blood cells.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Althaus and Li et al. as applied to claim 1 above, and further in view of Tan et al. (US 2017/0354361).
Claim 15, modified Althaus et al. do not teach the blood sample collection zone comprises at least one anti-coagulant.  However, Tan et al. teach sample collection receptacles is coated with anti-coagulant agent to prevent formation of clots in the sample that could hinder or prevent operation of the device [0022]. Therefore, it would have bee obvious to one of ordinary skill in the art to coat the sample collection module of Althaus with anti-coagulant agent to prevent blood from forming clots thereby allowing smooth operation of the microfluidic network.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marz et al. (Anal Bioanal Chem 2011, 2755-2761) in view of Althaus and Li et al. and as evidenced by Shpigun et al. (Electroanalysis, 2018, 2356-2365).
Claim 18 and 19, Marz et al. teach a method for detecting and measuring TPMT activity in blood and detecting a signal generated in the sensing zone due to the methylation of a thiopurine compound catalyzed by the action of TPMT (detecting the measuring TPMT in blood on a lab chip by detecting signal of methylated 6-methylmercatopurine; see Fig 2, Results and Discussion and Chemicals and reagents).  
Marz et al. do not teach contacting a blood sample from a subject with the device of claim 15. However, Althaus et al. teach a microfluidic device according to claim 15 wherein a biological sample is introduced for detection of various analytes such as proteins (Fig 1 and [0094]). Since both Marz et al. and Althaus et al. sample undergo of collecting, enrichment, lysis, reagent mixing and sensing steps, thus use of Althaus device in Marz method would have yield same results with reasonable expectation. 

Claim 20, modified Marz in view of Althaus teach the signal is an electrochemical signal (the electrochemical sensing system is capable of detecting mercaptopurine compound as evidenced by Shpigun et al. (abstract).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759